DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 2 recites the limitation “repeating step (b) with a further reactive composition” in lines 1-2. The term “a further reactive composition” would be interpreted as “an additional relative composition” as being consistent with the Instant Specification (abstract, ¶ [0008], as published in US 20200391433 A1) without any comparison of the reactivity of a further reactive composition with the ones of a first reactive composition and a second reactive composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable Ravich et al. (US 20190329488 A1, hereinafter Ravich) in view of Serra et al. (“Laser-Induced Forward Transfer: Fundamentals and Applications,” Advanced Material Technologies, Vol. 4 (1), 1800099, first published on 08 August 2018, available at https://onlinelibrary.wiley.com/doi/abs/10.1002/admt.201800099, hereinafter Serra).
Regarding claims 1 and 19, Ravich teaches a method for fabricating a three-dimensional (3D) object (¶ [0002], ¶ [0125]-¶ [0132]; FIGURE 5A), comprising: 
(a) printing a first reactive composition (first modeling material and second modeling material) on a substrate (tray 360) with a jetting-based 3D printer to form a first layer of the 3D object (¶ [0009]: the printing head may be, for example, an ink jet head having a plurality of dispensing nozzles arranged 
(b) printing a second reactive composition (first modeling material and second modeling formulation) on the first layer with said 3D printer to form a subsequent layer of the 3D object (¶ [0019], ¶ [0046], ¶ [0061], ¶ [0120]; FIGURE 5A); 
(c) allowing the first and subsequent layers to crosslink to obtain an article (¶ [0002]: the layers may then be cured or solidified using a suitable methodology, to form solidified or partially solidified layers of the building material; ¶ [0061]: the method comprises, for each of at least a few of the layers: dispensing at least a first modeling formulation and a second modeling formulation in a voxelated manner to form in the layer a region in which voxels of 
(d) repeating steps (a) – (c) until the 3D object is formed (¶ [0125]-¶ [0128]: the procedure is repeated to form 3D object 112 in a layerwise manner; claim 1; FIGURE 5A).
Here, the first modeling formulation and the second modeling formulation are dispensed in a voxelated manner to form in the layer a region in which voxels of the first modeling formulation are interlaced with voxels and the second modeling formulation, and it means a combination (ratio) of the first modeling formulation and the second modeling formulation can be variable by a layer in a region. Such the same or a different combination of the first and the second modeling formulations can be interpreted as a first reactive composition, a second reactive composition, or any additional reactive composition (see ¶ [0041], ¶ [0061], ¶ [0186], ¶ [0191], ¶ [0197]). 	
However, Ravich does not teach that the printing of the first reactive composition and the second reactive composition are printed with a laser-enhanced jetting-based 3D printer.
	Serra teaches that laser-induced forward transfer (LIFT) is a digital printing technique that uses a pulsed laser beam as the driving force to project material from a donor thin film toward the receiving substrate whereon that material will be finally deposited as a voxel (abstract). This working principle allows LIFT to operate with both like inkjet printing, and it is not only that LIFT can access a much wider range of ink viscosities and loading particle sizes; the possibility of printing from solid films allows the single-step printing of multilayers and entire devices, and even makes possible 3D printing (abstract).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing intention to substitute the jetting-based 3D printer of Ravich with LIFT-based 3D printer as taught by Serra in order to yield known results or a reasonable expectation of successful results of fabricating a 3D object in use of the materials having a much broader range of ink viscosities and loading particle sizes (Serra: derived from abstract). 
Regarding claim 2, Ravich teaches that the method further comprises repeating step (b) with a further reactive composition for one or more additional layers prior to allowing the first and subsequent layers to crosslink (see ¶ [0041], ¶ [0061], ¶ [0186], ¶ [0191], ¶ [0197]; of note, the first modeling formulation and the second modeling formulation are dispensed in a voxelated manner to form in the layer a region in which voxels of the first modeling formulation are interlaced with voxels and the second modeling formulation, and it means a combination (ratio) of the first modeling formulation and the second modeling formulation can be variable by a layer in a region. Such the same or a different combination of the first and the second modeling formulations can be interpreted as a first reactive composition, a second reactive composition, or any additional reactive composition). 
Regarding claims 3, 4, and 20, Ravich teaches that the first and subsequent layers are crosslinked by heating or the crosslinking is effected by heating (¶ [0125]: apparatus 114 can further comprise a hardening device 324 which can include any device configured to emit light, heat or the like that may cause the deposited material to hardened).
Regarding claim 12, Ravich teaches that the first and second reactive compositions are silicone elastomers (¶ [0311]-¶ [0312]).
Regarding claim 15, Ravich teaches that the first and second reactive compositions are epoxy resins (¶ [0271], ¶ [0302], ¶ [0477]; TABLES 1, 5).
Regarding claim 16, Ravich teaches that the first and second reactive compositions are polyurethanes (¶ [0271], ¶ [0302], ¶ [0450], ¶ [0451]; TABLES 1, 5).
Regarding claim 18, Ravich teaches that either or both of the first and second reactive compositions include a filler compound (¶ [0309]-¶ [0310], ¶ [0313]-¶ [0316]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ravich and Serra as applied to claim 1 above, and further in view of Varanka et al. (US 20100021638 A1, hereinafter Varanka)
Regarding claim 5, modified Ravich teaches that some or all of the layers are printed using a support material (Ravich: ¶ [0012]: the building materials may include modeling materials and support materials, which form the object and the temporary support constructions supporting the object as it is being built, respectively), but does not specifically teach that the support material is a mold. 
Varanka teaches an improved deposition and methods and techniques for fabricating precise 3D models at increased speed as well as improved techniques for a sacrificial mold, which is formed of sacrificial mold material 16 (i.e., support material) and by subsequently removing the sacrificial mold material 16 from the composite model 10C to leave the finished model 10 (¶ [0055]; FIGURES 1A-1E).
Therefore, it would be obvious to one of ordinary skill in the art at time of filing invention to modify the method of 3D printing of modified Ravich to use the sacrificial mold material 16 to build a sacrificial mold as taught by Varanka in order to yield known results or a reasonable expectation of successful results of rapid fabrication of 3D objects (Varanka: derived from ¶ [0002]).
Regarding claim 6, modified Ravich teaches that the support material is a UV-curable material (Ravich: ¶ [0014]: both the modeling and support materials are preferably liquid at the working temperature at which they are dispensed, and subsequently hardened, typically upon exposure to curing energy (e.g., UV curing), to form the required layer shape).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ravich, Serra, and Varanka as applied to claim 1 above, and further in view of Nauka et al. (US 20210197268 A1, hereinafter Nauka).
Regarding claims 7 and 10, modified Ravich teaches all the claimed limitations but does not specifically teach that the support material is (1) an epoxy acrylate (claim 7), or (2) a urethane acrylate or other acrylate monomer.
Nauka teaches a system for forming a part with a support including a liquid reservoir to hold a support material to form the support (abstract). The support material may include an ultraviolet (UV) curable polymer such as: an epoxy acrylate, aliphatic urethane acrylate, aromatic urethane acrylate, polyester acrylate, and/or acrylic acrylate (¶ [0027]). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the support material of modified Ravich with an epoxy acrylate or a urethane acrylate or other acrylated monomer as taught by Nauka in order to yield known results or a reasonable expectation of successful results of fabricating 3D objects with a UV curable support material (Nauka: derived from ¶ [0027]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ravich, Serra, Varanka, and Nauka as applied to claim 7 above, and further in view of Hirata et al. (US 20200384696 A1, hereinafter Hirata). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ravich, Serra, and Varanka as applied to claim 5 above, and further in view of Hirata.
	Regarding claims 8 and 9, modified Ravich teaches all the claimed limitations but does not specifically teach that the support material includes (1) a photoinitiator in an amount of 0.1 to 10% by weight (claim 8), and (2) a photoinitiator for cationic polymerization in an amount of 0.05 to 3% by weight (claim 9). 
	Hirata teaches an active energy ray-curable resin composition for 3D molding support materials (abstract). A photocurable ink for a support material comprising the active energy ray-curable resin composition according to any one of (1) to (9), or the active energy ray-curable resin composition according to any one of (1) to (9) and a cationic polymerization are mentioned, and polymerization with an active energy ray is preferable since polymerization is easily regulated by adding a photopolymerization initiator or adjusting the exposure dose (¶ [0068]). Examples of the photopolymerization initiator (C) used in the present invention include a photoradical polymerization initiator, a photocationic polymerization initiator, and a photoanionic polymerization initiator, and the content of (C) is preferably 0.1 to 5.0% by mass relative to the entirety of (D) (¶ [0069], ¶ [0070]). Although the disclosed amount of the photoinitiator does not anticipate the recited amount, the disclosed range of Hirata overlaps with the recited range in 0.1 to 5% (for claim 8) or 0.1 to 3% (for claim 9). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the support material of modified Ravinch to include a photoinitiator in the amount of 0.1 to 5.0% by mass as taught by Hirata in order to obtain known results or a reasonable expectation of successful results of appropriate corning a support material during 3D printing. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ravich and Serra as applied to claim 1 above, and further in view of DeSimone et al. (US 20200130266 A1, hereinafter DeSimone).
Regarding claim 11, modified Ravich teaches all the claimed limitations but does not specifically teach that the method further comprises employing post printing curing after 3D object is formed. 
DeSimone teaches an apparatus and systems for additive manufacturing in which multiple operations are performed in an integrated fashion for higher volume production of functional parts by additive manufacturing beyond prototyping (abstract, ¶ ¶ [0002], ¶ ¶ [0004]). DeSimone teaches that a variety of different dual cure resins for stereolithography has been introduced recently (¶ ¶ [0003]), and the additive manufacturing systems include a curing oven 48, and the oven may include a light source, such as an UV light source, to further light cure component during the heat curing stage (¶ ¶ [0140]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the 3D printing method of modified Ravinch to further include a source of heat like a curing oven having an UV light source as taught by DeSimone in order to yield known results or a reasonable expectation of successful results of applying the curing energy to various types of curable materials such as a photo-curable resin, a thermally curable resin, a variety of dual cure resins.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ravich and Serra as applied to claim 1 above, and further in view of Milroy et al. (US 20180281276 A1, hereinafter Milroy)
Regarding claims 13 and 14, modified Ravich teaches all the claimed limitations, but does not specifically teach that (1) the first reactive composition comprise specific compounds, respectively (claim 13), and (2) the crosslinking is effected by heating with a catalyst including at least one platinum group metal or compound to create a semi-crosslinked object (claim 14).
Milroy teaches a method of forming a 3D comprising (I) printing a first thermo-plastic silicone composition with a 3D printer to form an at least partially solidified layer, and (II) printing a second thermoplastic silicone composition on the at least partially solidified layer with the 3D printer to form a subsequent at least partially solidified layer, and optionally, step II) may be repeated with independently selected thermoplastic silicone composition(s) for any additional layer(s) to form the 3D article (abstract). Milroy also teaches that the first reactive composition comprises an organopolysiloxane compound having, per molecule, at least two C2 -C6 alkenyl radicals bonded to silicon atoms (¶ [0060], and the second reactive composition comprises an organohydrogenopolysiloxane compound having, per molecule, at least two hydrogen atoms bonded to an identical or different silicon atoms (¶ [0053]-¶ [0106]: for overall composition; ¶ [0060]-¶ [0063]: in particular, organopolysiloxane; ¶ [0077]-¶ [0078]: in particular, organohydrogensiloxane which can be linear, branched, cyclic, or resinous), and the crosslinking is effected by heating with a catalyst including at least one platinum group metal or compound to create a semi-crosslinked object (¶ [0079]; ¶ [0019]: partially solidified layers; ¶ [0028]: partially solidified with heat; claim 1). Of note, the Applicant discloses that the recited compositions are explained in Milroy (Instant Application: ¶ [0024] as published in US 20200391433 A1). 
modified Ravich with the silicone compositions including a platinum catalyst as taught by Milroy in order to yield known results or a reasonable expectation of successful results of fabricating 3D objects in use of improved properties of the silicone composition (Milroy: derived from ¶ [0004]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ravich and Serra as applied to claim 1 above, and further in view of Kuno et al. (US 20190176387 A1, hereinafter Kuno).
Regarding claim 17, modified Ravich teaches all the claimed limitations including that the formulations may include a lactam group (¶ [0440]), but does not teach that either or both of the first and second reactive compositions include a catalyst compound.
Kuno teaches formulation systems usable for fabricating a three-dimensional object made of a polyamide-containing material, by three-dimensional 3D inkjet printing, and methods and systems utilizing same, and the formulation systems are formed of at least a first and second model formulations containing a lactam and a catalyst for inducing anionic ring opening polymerization of the lactam in the first formulation (abstract). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the first and/or second formulations having a lactam group of modified Ravich to include a catalyst as taught by Kuno in order to obtain known . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guillemont (US 20200102529 A1) teaches equipment and a method for additive manufacturing, comprising an orientable energy excitation means for printing (abstract). 
Guillemont (US 20170320263 A1) teaches a method for printing in uses at least one bio-ink and at least one laser print head to deposit at least one droplet of at least one bio-ink onto a depositing surface of a receiving substrate (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744